Anders, J.
(concurring). Were it not for the former rulings of this court to the effect that an officer holding property under a valid writ, and which is claimed by the debtor as exempt from seizure and sale, may be compelled to deliver the same to such debtor, I should feel strongly inclined to hold that the judgment ought to be reversed *556for the reason that the delivering of this property hy the sheriff to the relator is not, under the admitted facts in this case, “an act especially enjoined hy law,” and therefore not enforcihle hy mandamus. The language of the law prescribing the duty of the sheriff in cases like this is as follows:
“In case no appraisement he required, the officer shall return with the process the list of the property claimed as exempt by the debtor.” Bal. Code, § 5255.
And in view of that provision of the statute, it is somewhat difficult for me to see how the sheriff could he peremptorily commanded to release the property held hy him under the writ óf attachment. But, inasmuch as it seems to have been heretofore decided hy this court that mandamus is a proper remedy in cases like the one at bar, I am constrained to concur in the opinion written by Judge Hadley.